DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Election of Species requirement issued on 24 August 2022 is hereby fully withdrawn.  No claims stand withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19, 21-26, 28, 31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18 recites the limitation "the first conduit of the front side nozzle assembly…from the fluid source" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, in claim 14, Applicant claims the first conduit is a component of the POU nozzle, not the front side nozzle assembly.
Regarding claim 19, the claim language regarding “between a center of the back plate and an outer perimeter of the back plate”.  This is not taught by the Specification, rather this is in conflict with the teachings of paragraph 14 of the Specification.  Therefore, this claim language is indefinite.  Applicant should consider amending the claim language.
Regarding claim 21, the claim language regarding “a center region and an edge region of the substrate support”.  This is not taught by the Specification, rather this is in conflict with the teachings of paragraph 14 of the Specification.  Therefore, this claim language is indefinite.  Applicant should consider amending the claim language.
Claims 22-26 and 28 are rejected for containing the same indefiniteness issues as claim 21 from which they depend.
Regarding claims 25-26, and 33, Applicant claims a “megasonic plate” in claims 25-26 and “megasonic elements” in claim 31.  Applicant does not claim that said megasonic components are a part of the back plate as taught in paragraph 17 of the Specification, and therefore the claims are rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
Regarding claim 33, the claim language regarding “between a center of the substrate support and an edge of the substrate support”.  This is not taught by the Specification, rather this is in conflict with the teachings of paragraph 15 of the Specification.  Therefore, this claim language is indefinite.  Applicant should consider amending the claim language.

Allowable Subject Matter
Claims 14-17, 27, 29-30, 32, and 34 are allowed.  Should Applicant cure the 35 USC 112 rejections as above, and a Notice of Allowance is issued, surely Examiner will include a full statement of reasons for allowance in view of the prior art thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711